Citation Nr: 0820757	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-06 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1963 to March 
1967. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective February 4, 2002.  In May 2004, 
the veteran filed a notice of disagreement (NOD) with the 
assigned rating.  A statement of the case (SOC) was issued in 
January 2005, and in March 2005 the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals).

In his substantive appeal, the veteran  requested a hearing 
before a Veterans Law Judge at the RO, which was scheduled 
for March 19, 2007.  A March 2007 Report of Contact reflects 
that, a few days prior to the hearing, the veteran informed 
the RO that he would not make the hearing and asked to be 
rescheduled at a later date.  On March 20, 2007, the motion 
to reschedule was denied. 
 
As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished. 
 
2.  Since the February 4, 2002 effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by interrupted sleep, occasional nightmares, 
irritability, anxiety, and depression; these symptoms reflect 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)) as 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received,  proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id. 
 
In this appeal, in a July 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for a 
higher rating for PTSD, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also requested that the veteran provide any evidence 
in his possession that pertains to the claim, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  After issuance of the notice described above, and 
opportunity for the appellant to respond, the December 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this notice.   See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  

The Board notes that the appellant has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective date.  However, this omission is shown 
to prejudice the on veteran.  Because the Board's decision 
herein denies the claim for a higher rating, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well as hospital 
inpatient records from the Salem VA Medical Center (VAMC) 
(dated from November to December 2000), and outpatient 
treatment records from the Beckley VAMC (dated from October 
2004 to May 2006), and reports of VA examination of the 
veteran in May 2003 and November 2006.  Also of record are 
various written statements provided by the veteran and by his 
representative, on his behalf.  

The Board also finds that no further RO action to develop the 
record is necessary. In a March 2004 NOD, the veteran 
reported treatment at the Salem VAMC.  The RO made requests 
for the more recent records of treatment from this facility 
in January 2005 and March 2005.  In July 2005, the RO 
received a printout from the VAMC indicating that, besides 
audio Compensation and Pension examinations, the veteran had 
received no other treatment.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007). 
 
The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126. 




The initial 30 percent for the veteran's PTSD has been 
assigned under Diagnostic Code 9411.  However, the actual 
criteria for rating the veteran's disability are set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. § 
4.130 (2007). 
 
Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 
 
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.   
 
Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF)score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007). 

Considering the pertinent evidence in light of the above, the 
Board finds that no higher rating for PTSD is assignable at 
any point since the February 4, 2002 effective date of the 
grant of service connection.

The veteran was afforded a VA examination to evaluate PTSD in 
May 2003.  The veteran described his combat experiences in 
Vietnam.  He stated that he had attended a university for two 
and one-half years, that he has had about twenty jobs since 
service, and that he has been married and divorced five 
times.  The veteran reported that he talks to a daughter from 
his first marriage, and her children.  He also reported that 
he has two more children from his third marriage, a son and a 
daughter whom he talks with monthly.  He described his 
relationship with his fifth wife as good, and added that they 
were going to remarry the following month.  The veteran 
stated that he telephones his sister frequently and that he 
has friends who he associates with regularly.  He also 
reported a number of leisure pursuits, such as bow hunting, 
black powder hunting, fishing and hiking.  The veteran denied 
any history of assaultiveness or suicidal attempts.  The 
examiner noted the veteran's current psychosocial functional 
status was characterized by regular employment, adequate 
performance of routine responsibilities of self-care, good 
family role functioning, no disabling physical health 
problems, significant social relationships, and meaningful 
leisure pursuits.

On mental status examination, there was no impairment of 
thought processes, communication, or memory.  Delusions and 
hallucinations were denied.  There was no inappropriate 
behavior.  The veteran denied any current suicidal or 
homicidal thoughts.  The veteran was able to maintain minimal 
personal hygiene and other basic activities of daily living.  
The veteran did not report obsessive or ritualistic behavior, 
which interfered with routine activities.  Rate and flow of 
speech were adequate, and there were no irrelevant, 
illogical, or obscure speech patterns.  No panic attacks were 
reported.  The veteran stated that he felt depressed and 
anxious about once a month for up to a couple of days, and 
that he slept six to seven hours a night.  The examiner also 
reported that the veteran claimed to suffer from nightmares, 
irritability, hypervigilance, greater difficulty feeling 
emotionally close to others since service, and flashbacks 
about once a month.  The diagnosis was PTSD.  The examiner 
noted that the veteran reported family role functioning and 
work problems following service, which he attributed to the 
"stresses" of marriage and work, and added that the veteran 
did not attribute these difficulties to specific PTSD 
symptoms.  The examiner noted that the veteran's current 
psychosocial functioning was within normal limits.  

In an August 2004 statement in support of claim, the veteran 
reported difficulty with maintaining social relationships and 
work relationships.  He also reported memory loss affecting 
his ability to perform at work.

Records of VA treatment from October 2004 to May 2006 reflect 
treatment for PTSD.  In November 2004, the veteran described 
feelings of depression, anxiety, suspiciousness, sadness, 
anger frustration and fatigue.  On mental status evaluation 
the veteran's speech was clear concise, linear, and logical.  
The veteran's thought process was goal directed and oriented, 
and recent, remote, and immediate memory were intact.  He 
showed no difficulty with concentration or attention.  His 
mood was mildly dysthymic and his affect was constricted.  
The Axis I diagnoses were PTSD and depressive disorder not 
otherwise specified, and a GAF score of 60 was assigned.

In December 2004, the veteran reported having a great 
relationship with his wife, and denied being suicidal or 
homicidal.  The mental status examination indicated that the 
veteran's mood was mildly dysphoric, and that his affect was 
appropriate. The diagnoses were PTSD and depressive disorder, 
not otherwise specified, and a GAF score ranging from 55 to 
60 was assigned.

In January 2005, the veteran reported sleeping six hours a 
night, having a low level of energy, and feeling less anxious 
and depressed while on medication.  He also indicated feeling 
lethargic and having no interest to do anything.  The veteran 
reported that, while on vacation from Thanksgiving to New 
Year's Day, he went  to Mississippi to see his mother; and  
stopped in Tennessee and Kentucky to visit his children, and 
grandchildren for a few hours.  Records of treatment from 
January 2005 noted that the veteran denied any audio or 
visual hallucinations, delusions, and suicidal or homicidal 
ideations at that time.  The veteran reported having 
nightmares and flashbacks one to two times per week.  The 
veteran's speech was  clear, concise, linear, and goal-
directed.  His thought process was coherent and recent, 
remote, and immediate memory were intact.  The veteran 
appeared stable.  His mood was euthymic and his affect was 
mildly constricted.  The diagnoses were PTSD and depressive 
disorder not otherwise specified, and a GAF score of 60 was 
assigned.

In March 2005, the veteran reported feeling less anxious but 
still felt depressed and moody.  He denied any audio or 
visual hallucinations, delusions, and suicidal or homicidal 
ideations.  The veteran admitted to having nightmares and 
flashbacks about one to three times a week.  The veteran's 
speech was clear, concise, linear, and goal-directed.  His 
thought process was coherent and recent, remote, and 
immediate memory were intact.  His mood was depressed and his 
affect was blunted.  The veteran appeared stable.  The 
diagnoses were PTSD and depressive disorder not otherwise 
specified, and a GAF score of 60 was assigned.

During treatment in June 2005, the veteran denied any audio 
or visual hallucinations, delusions, and suicidal or 
homicidal ideations at that time.  The veteran also reported 
having nightmares and flashbacks one to three times per week.  
The veteran had excellent hygiene and grooming, he showed no 
difficulty with concentration or attention, and his mood was 
depressed and his affect was blunted.  The veteran's speech 
was clear, concise, linear and goal-directed; and recent, 
remote, and immediate memory appeared intact.  The diagnoses 
were PTSD and depressive disorder not otherwise specified, 
and a GAF score of 60 was assigned.

During treatment in September 2005, the veteran reported 
feeling less anxious and depressed with medication, but found 
himself to be more short-tempered and moody.  He also 
reported to being laid off from his job.  The records 
indicated that the veteran denied any audio or visual 
hallucinations, delusions, and suicidal or homicidal 
ideations at that time.  He was casually dressed with 
excellent hygiene and grooming; he showed no difficulty with 
concentration or attention; his mood was depressed and his 
affect blunted.  The veteran's speech was clear, concise, 
linear and goal-directed; and recent, remote, and immediate 
memory appeared intact.  The diagnoses were PTSD and 
depressive disorder not otherwise specified, and a GAF score 
of 60 was assigned.

During treatment in January 2006, the veteran reported four 
hours of sleep a night, low level of energy, feeling tired, 
sleepy, moody, irritable, anxious, and depressed.  He denied 
any audio or visual hallucinations, delusions, and suicidal 
or homicidal ideations.  He also reported nightmares and 
flashbacks about Vietnam three to four times a week.  The 
veteran's speech was clear, concise, linear and goal-
directed; and recent, remote, and immediate memory appeared 
intact.  His mood was depressed and his affect was blunted.  
The veteran's thought process was coherent, and he showed no 
difficulty with concentration or attention.  The diagnoses 
was PTSD and depressive disorder not otherwise specified, and 
a GAF score of 60 was assigned.

During treatment in March 2006, the veteran reported having 
nightmares or flashbacks three to four times a week.  His 
appearance was casually dressed with adequate hygiene and 
grooming, and he showed no difficulty with concentration or 
attention.  The veteran's mood was anxious and his affect was 
constricted, his speech was clear concise, linear, and goal-
directed.  His recent, remote, and immediate memory appeared 
intact.  The diagnoses were PTSD and depressive disorder not 
otherwise specified, and a GAF score of 60 was assigned.

During treatment in May 2006, the veteran reported better 
sleep due to a C-PAP machine, although he described himself 
as being tired, but not as tired, and still having nightmares 
and flashbacks.  He reported being easily irritated and 
angered.  He reported that he enjoyed alone time fishing with 
his wife.  The veteran's grooming and hygiene were good.  His 
mood was mildly dysphoric and his affect was constricted.  
His speech was clear, concise, linear and goal-directed; and 
recent, remote, and immediate memory appeared intact.  The 
veteran's thought process was coherent.  The diagnoses were 
PTSD and depressive disorder not otherwise specified, and a 
GAF score of 60 was assigned.

In a March 2005 VA Form 9, the veteran reported difficulty 
remembering things, panic attacks occurring more that once a 
week, motivational problems, and that he does not socialize 
in any fashion.

The veteran again underwent VA examination in November 2006.  
He then reported being laid off from his job primarily due to 
problems with his temper.  In particular, the veteran 
reported that the he would frequently become very angry, with 
loud talking and yelling and even threaten to physically 
fight the other competitive vendors, which, as the veteran 
claims, lead to his eventual lay off.  The veteran reported 
that he had been married to his fifth wife a second time, for 
three years.  He stated that they spend a lot of time 
together and enjoy each other's company.  Aside from his 
wife, he reported no other social relationships at all.  
Although the veteran reported that he spends time doing a 
number of outdoor activities, such as hiking, fishing, 
gardening, and camping, which he often would do with his 
wife, he reported being very isolative.  He indicated that he 
is not emotionally close to his three children, who are 
geographically spread out over the country.  While he 
indicated a general dislike of crowds, he did go to the store 
or out to eat at a restaurant with his wife, although he 
added that he was rather distressed.  The veteran denied 
problems with violent or assaultive behavior or suicide 
attempts since the last examination.

On mental status examination, the veteran failed to make eye 
contact and turned his body away from the examiner.  Affect 
appeared quite restricted and there was some psychomotor 
agitation in the form of frequent fidgeting with a bag of 
pill bottles.  Mood appeared significantly dysphoric and 
anxious.  There was no impairment of thought processing or 
communication nor were there any delusions or hallucinations.  
There was no inappropriate behavior.  He reported that he 
goes through occasional suicidal thinking but that he was not 
presently suicidal and that he had not felt this way for 
about a month.  He indicated no intent to act on any such 
thoughts and said it does not solve anything.  He denied 
homicidal thinking.  He reported doing adequately with 
personal hygiene and basic activities of living.  The veteran 
indicated no significant memory impairment or obsessive-
compulsive behavior.  His speech was within normal limits and 
there were no panic attacks.

The veteran reported rather constant feelings of depressed 
mood, although he stated that he was able to enjoy some 
activities at times, and symptoms of irritability, low self-
esteem, self-criticism, feelings of failure, and a restricted 
affect.  He reported poor sleep, estimating between four and 
six hours of interrupted sleep per night.  He noted that he 
often had a significant degree of anxiety that he was always 
apprehensive, and that some of that apprehension was due to 
the fear that his condition would worsen and that his anger 
might someday get out of control.  The examiner noted that 
impulse control was mildly impaired, as evidenced by periodic 
loud, verbal anger outbursts, though the veteran denied any 
physical anger outbursts toward others or destruction of 
property.  

The veteran described recurrent and distressing nightmares of 
wartime events three times a week that awakened him in a 
terrified, fearful state and interrupted his sleep.  He 
reported intrusive memories of wartime events approximately 
once per week that were distressing.  He described emotional 
distancing from many others and extremely limited social 
interactions.  The examiner noted that irritability and anger 
have been problems, as had poor sleep.  The examiner 
indicated that in general, the veteran had adequate 
concentration.  The diagnosis was PTSD.

The examiner stated that the veteran had a number of negative 
effects of PTSD in his life.  The veteran's anger and 
subsequent lay off is just one way that PTSD symptoms had 
affected the veteran's employment.  The examiner also stated 
that other job-related difficulties that the veteran's PTSD 
might cause were his difficulty tolerating being around 
crowds, frequent tiredness and low energy, and lack of social 
interactions.  The examiner noted that the veteran has a 
number of leisure pursuits that he enjoys, though they are 
either solitary in nature or done solely with his wife away 
from crowds.  He appeared to function generally adequately in 
his marriage, though he reported periods of brief 
irritability with his wife.

Collectively, the aforementioned medical evidence reflects 
that since February 4, 2002, the veteran's PTSD has been 
primarily manifested by depressed mood, anxiety, sleep 
impairment, nightmares, and irritability.  These symptoms are 
reflective of occupational and social impairment no greater 
than that contemplated in the currently assigned 30 percent 
disability rating.

At no point during the period in question has the veteran's 
PTSD symptomatology more nearly approximated the level of 
disability contemplated in a rating in excess of 30 percent.  
In this regard, the medical evidence does not show that the 
veteran has had  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
or other symptoms that are characteristic of a 50 percent 
rating. Rather, in the reports of May 2003 and November 2006 
VA examinations, and the VA treatment records, the veteran's 
speech was described as clear concise, linear, and logical.  
These records also note that the veteran's thought process 
was goal directed and oriented, and with recent, remote, and 
immediate memory intact.  

On  May 2003 VA examination, the veteran reported feeling 
depressed and anxious about once a month for up to a couple 
of days.  Treatment records from November 2004 to September 
2005, and the November 2006 VA examination reflected 
depressed mood and anxiety.  While his mood has been 
described as such, depressed mood and anxiety are both 
contemplated in the 30 percent rating assigned.  On May 2003 
and November 2006 VA examinations, and VA treatment from 
November 2004 to May 2006, the veteran reported a lack of 
sleep caused by nightmares.  During treatment May 2006 he 
reported that sleep had improved some due to the use of a C-
PAP machine, but the nightmares were unaffected.  The chronic 
sleep impairment is already contemplated in the 30 percent 
rating assigned.

Even acknowledging that the veteran has experienced some 
periods of irritability and difficulty in interpersonal 
relationships, during the May 2003 VA examination, he 
described a normal relationship with his wife, and in the 
November 2006 VA examination, he stated that they enjoyed 
each other's company.  While the November 2006 VA examiner 
noted that the veteran is not emotionally close to his 
children, he also noted that the children are e 
geographically spread out over the country.  During that same 
examination, the veteran reported a dislike of crowds, but 
stated that he still goes  to the store, or out to eat with 
his wife.  The veteran also noted his enjoyment of spending 
time doing a number of outdoor activities such as hiking, 
fishing, gardening, and camping with his wife.

The veteran reported that he worked as a merchandiser for 
about two and one-half years and that while at work he would 
frequently become very angry, with loud talking and yelling 
and even threatening to physically fight other competitive 
vendors which led to him eventually being laid off.  However, 
he also denied any physical anger outbursts toward others or 
destruction of property.  Although, the November 2006 VA 
examiner described symptoms that may have affected employment 
such as difficulty tolerating being around crowds, frequent 
tiredness and low energy, and lack of social interactions, as 
noted above, the veteran himself reported that he goes to the 
store and out to eat with his wife.  The Board also points 
out that chronic sleep impairment is already contemplated in 
the 30 percent rating assigned. 

Moreover, in an August 2004 statement, the veteran reported 
problems with his short term memory affecting his ability to 
perform at work.  However, the May 2003 and the November 2006 
VA examiners noted, and VA treatment records reflect, that 
the veteran's recent, remote, and immediate memory appeared 
intact.

The Board notes that, on his March 2005 VA Form 9, the 
veteran reported panic attacks occurring more than once a 
week; however, no panic attacks were reported during the May 
2003 and November 2006 VA examinations.   He also reported 
motivational problems in dealing with work and just getting 
things done, but during the 2006 VA examination, the veteran 
reported that he was able to do a number of outdoor activates 
such as hiking, fishing, gardening, and camping with his 
wife.  Finally, although the veteran reported, in the March 
2005 VA Form 9, that he did not socialize in any fashion, he 
also has indicated that he  receives relatives as visitors.  

During the November 2006 VA examination, the veteran reported 
suicidal thinking, and the examiner noted mildly impaired 
impulse control.  With both suicidal thinking and impaired 
impulse control (such as unprovoked irritability with periods 
of violence) are among the criteria for the 70 percent 
rating, here, the aforementioned  findings do not warrant a 
higher rating, as the veteran denied any intent to commit 
suicide, and stated that it does not solve anything.  
Moreover, while the examiner noted that the veteran's impulse 
control was mildly impaired, the veteran denied any physical 
anger outbursts toward others or destruction of property.  

The Board also points out that none of the assigned GAF 
scores warrant assignment of any higher rating.  As indicated 
above, VA treatment records dated from November 2004 to March 
2006 reflect assigned GAF scores from 55 to 60.  According to 
the DSM-IV, GAF scores ranging between 51 and 60 are assigned 
when there are moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

In this case, the reported symptomatology, and the assigned 
GAF scores, are indicative of no more than moderate symptoms 
or moderate difficulty in social and occupational 
functioning, which is consistent with no greater impairment 
than that contemplated in the initial 30 percent rating 
assigned. 
 
Based on the foregoing, the Board finds that the veteran's 
service-connected PTSD symptomatology has more nearly 
approximated the criteria for the 30 percent rather than the 
50 percent rating for the period since the effective date of 
the grant of service connection.  See 38 C.F.R. § 4.7.  As 
the criteria for the next higher, 50 percent, rating have not 
been met during this period, it logically follows that the 
criteria for higher rating of 70 or 100 percent likewise are 
not met. 

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating, pursuant to Fenderson, and the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating for PTSD, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


